Title: From Benjamin Franklin to Martha Laurens, 12 January 1782
From: Franklin, Benjamin
To: Laurens, Martha


Madam,
Passy, Jany. 12. 1782
I [In] my last I acquainted you with the Steps I had taken for your good Father’s Relief and Discharge. I have the Pleasure of sending you the Transcript of a Passage from an English News-Paper just received, by which it appears that he is at Liberty, on which I most heartily congratulate you. With great Esteem I have the honour to be &c.
Miss Martha Laurens
